       Case 2:~p-cv-08205-RGK-JEM Document 19 Filed 10/18/18 Page 1 of 15 Page ID #:106



               1 FAGEN FRIEDMAN & FULFROST,LLP
                 Lynn Beekman,SBN 149325
               2 lbeekman@f3law.com
                 David Qbrand, SBN
                 dobrand@f3law.com
                 6300 wirshire $oulevard Suite 1700
               4 Los Angeles California X0048
                 Phone: 323-~30-4300
               5 Fax: 323-330-63~ 1
               6 Attorne s for Defendants CONEJO
                 VALL~ UNIFIED SCHOOL
               7 DIS
                  C O~C.T~G~ RICKERT,and LISA
              8
              9                         UNITED STATES DISTRICT COURT
             TO         CENTRAL DISTRICT OF CALIFORNIA,WESTERN DIVISION
a g ~- 11
~
             12 N.A. a minor, by and through her              CASE NO.2:17-cv-08205-RGK(JEIVn
        N       guardians ad litem, MARK.Ai3BOTT
~ ~, o~ e~                                                    STIPULATED PROTECTIVE
             13 and CHRISTINA ABBOTT„
~E                                                            ORDER
 ~ ~      14,              Plaintiff,
                                                              The Hon. R. Gary Klausner
 ~~                  vs.
  ~ ~ 15                                                      Magistrate Judge: Hon. John E.
~.~ ~ ~;, 16 CONEJO VALLEY UNTIED                             McDermott
~~            SCH04L DIS1"RICT JEFF RICKERT,
~         17  an individual• and LISA                         Trial Date:         February 19,2019
      ~       LAMONTAU~NE,an individual; DOES
          18 1-30,inclusive„
             19               Defendants.
             20
             21         1.    PROTECTIVE ORDER
             22               a.     PURPOSE AND LIlVQTA7TONS
             23         Discovery in this action is Iikely to involve production of confidential,
             24 proprietary or private information for which special protection from public
             25 disclosure and from use for any purpose other than prosecuting this litigation may
             26 be warranted. Accordingly,the parties hereby stipulate to and petition the Court to
             27 enter the following Stipulated Protective Order. The parties acknowledge that this
             28 Order does not confer blanket protections on all disclosures or responses to

                                              STIPULATED PROTECTIVE ORDER
     Case 2:]~-cv-08205-RGK-JEM Document 19 Filed 10/18/18 Page 2 of 15 Page tD #:107



               discovery and that the protection it affords frgm public disclosure and use extends
           2 only tq the limited information or items that are entitled to cgnfidential treatment
           3 under the applicable legal principles.
           4                b. . G04D CAUSE STATEMENT
           S         This action is likely to involve confidential personal employment and student
           6 information for which special protection from public discloswre and from use for
           7 any purpose other than prosecution of phis action is warranted. Such confidential
           8 materials and information consist of, among other things, employee personnel files,
           9 student records, discipline records, health information, employee evaluations and
          10 information otherwise generally unavailable to the public, or which may be
ag
~        11 privileged. or otherwise protected from disclosure under state or federal statutes,
         12 court rules, case decisions, or common law. Accordingly,to expedite the flow of
~ y ~~
~ q~ 13 'I information, to facilitate the prompt resolution ofdisputes over confidentiality of
~ ~' l.4 discovery materials, to adequately protect information the parties are entitled to keep
~ ~~~    15 confidential, to enswre that the parties are permitted reasonable necessary uses of
:s ~~
~ 8~~, 16 such material in preparation for and in the conduct oftrial, to address then handling
~~ ~ 17 at the end ofthe litigation, and serve the ends ofjustice, a protective order for such
         18 information is justified'in this matter. It is the intent ofthe parties that information
         19 will not be designated as confidential for tactical reasons and that nothing be so
         20 designated without a food faith belief that it has been maintained in a confidential,
         21 non-public manner,and there is good cause why it should not be part ofthe public
         22 'record ofthis case.
         23               c.       ACKNOWLEDGMENT OF PROCEDURE FOR FILING
         24                      UNDER SEAL
         25         The parties fi~rther acknowledge, as set forth in Section 12.3, below, that this
         26 Stipulated Protective Ox~der does not entitle them to fide confidential information
         27 under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
         28 and the standards that will be applied when a party seeks percussion from the court
                                                     .2
                                          STIPULATED PROTECTIVE ORDER
      Case 2:]~'r-cv-08205-RGK-JEM Document 19 Filed 10/18/18 Page 3 of 15 Page ID #:108



                 to file material under s4al.
             2         There is a strong presumption that the public has a right ofaccess to judicial
             3 proceedings and records in civil cases. In connection wiith non-dispositive motions,
             4 good cause must be shown to support a filing under seal. See Kamakana v. City and
             5 County ofHonolulu,447 F.3d 117 ,1176(nth Cir. 2006),Phillips v. Gen. Motors
             6 Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-YYelbon v SonyElectrics,
             7 Inc., 187 F.R.D. 576,577(E.D. Wis. 1999)(even stipulated protective orders
             8 require good cause showing), and a specific showing ofgood cause or compelling
             9 reasons with proper evidentiary support and legal justification, must be made with
            10 respect to Protected Material that a party seeks to file under seal. The parties' mere
J     "'    11 designation ofDisclosure or Discovery Material as CONFIDENTIAL does not
Jo    ~c
  O
           1Z    without the submission ofcompetent evidence by declaration, establishing that the
~ ~~ 13 material sought to be filed .under seal qualifies as confidential, privileged, or
s ~~
      14 otherwise protectable--constitute good cause.
v ~~~
~~ ~
           15         Further, ifa party requests sealing related to a dispositive motion or 1ria1, then
           16 compelling reasons, not only good cause,for the sealing must be shown,and fine
~~~M       17 reliefsought shall be narrowly tailored to serve the specific interest to be protected.
           18 See Pintos v. Pack Creditors Ass'n., 605 F.3d 665,677-79(9th Cir. 2010). For
           19 each item or type ofinformation, document, or thing sought to be filed or introduced
           20 under seal in connection with a dispositive motion or trial, the party seeking
           21 protection must articulate compelling reasons, supported by specific facts and legal
           22 justification, for the requested sealing order. Again,competent evidence supporting
           23 the application to file documents under seal must be provided by declaration.
           2a         Any document that is not confidential, privileged, or otherwise protectab~e in
           ZS its entirety will noY be filed under seal ifthe confidential portions can be redacted. If
           26 documents can be redacted, then a redacted version for public viewing, omitting
           27 only the confidential, privileged, or otherwise protectable portions ofthe document,
           28 shall be filed. A,ay application that seeks to filedocuments wader seal in their
                                                          3
                                            S'T'IPULATED PROTECTNS ORDER
     Cash 2:~p-cv-08205-RGK-JEM Document 19 Filed 10/18/18 Page 4 of 15 Page ID #:109




           1 ~~ entirety should include an explanation of why redaction is not feasible.
           2         2.     DEFINITIONS
           3         2.1    Action: this pending federal Iawsuit, titled N.A. et al. v. Conejo Palley
           4 ~~ Un~ed School District, et al., Case No,4:17-cv-06129-KAW
           5         2.2    Challen~in~ Party: a Party or Non-Party that challenges the designation
           6 II ofinformation or items under this Order.
           7         2.3    "CONFIDENTIAL"Information or Items: information {regardless of
           8 how it is generated, stored or maintained)or tangible things that qualify for
           9 protection under Federal Rule of Civil Procedure 26{c), and as specified above in
          10 II the Good Cause Statement.
 ~        11         2.4   Counsel: Outside Counsel of Record and House Counsel(as well as
 ~g
   ^~     12 ~ their support staff.
 ~ ~~~
 ~ ~~~ ~ 13     2.5 Designating Party: a Party or Non-Party that designates information or
 ~ ~~0 14 items that it produces in disclosures or in responses to discovery as
 ~ ~~ 15 "CONFIDENTIAL."
   -<
'  ~~~
 ~ ~ ~ 16     2.6 Disclosure or Discovery Material: ail items or information,regardless
         i~ ~ ofthe medium or manner in which it is generated, stored, or maintained(including,
         18 among other things,testimony, transcripts, and tangible things), that are produced or
         19 generated in disclosures or responses to discovery in this matter..
         20         2.7    Expert: a person with specialized knowledge or experience in a matter
         21 pertinent to the litigation who has been retained by a Party or its counsel to serve as
         22 an expert witness or as a consultant in this Action.
         23         2.8    House Counsel: attorneys who are employees ofa party to this Action.
         24 ~ House Counsel does not include Outside Counsel ofRecord or any other outside
         25 counsel.
         26         2.9    Non-Party: amy natural person, partnership, corporation, association or
         27 other legal entity not named as a Party to this action.
     .   28 ///
                                                        4
                                          S7`YPULATED PROTECTIVE ORDER
       Case 2:~(p-cv-08205-RGK-JEM Document 19 Filed 10/18/18 Page 5 of 15 Page ID #:110



               1         2.10 Outside Counsel ofRecord: attorneys who are not employees ofa party
               2 ~~ to this Action but are retained to represent or advise a party to this Action and have
               3 appeared in this Action on behalf ofthat party or are affiliated with a law firm that
               4 has appeared on behalf ofthat party, and includes support staff.
               5         2.11 Party: any.party to this Action, including all ofits officers, directors,
              6 ~~ employees, consultants, retained experts, and Outside Counsel of Record(and their
               7 support staffs}.
              8         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
              9 ~ Discovery Material in this Action.
             10         2.13 Professional Vendors: persons or entities that provide litigation support
ag
~            1l. services (e.g., photocopying, videotaping, translating, preparing exhibits or
  r+    M    12 demonstrations, and organizing, storing, or retrieving data in any form or medium)
j ~
  ~
        N
   j o~ cn
             13 and their employees ands subcontractors.
~ ~~
             14         2.14 Protected Material: any Disclosure or Discovery Material that is
E ~~~ 15 ~ designated.as"CONFIDENTIAL."
~ ~~~
~.g
 ~
  m
    ~ ~:,
      N
      M
        C
          16     2.15 Receivui~ Party: a Party that receives Disclosure or Discovery Material
             17 ~ from a Producing Party.
             18         3.     SCOPE
             19         The protections confen~ed by this Stipulation and Order cover not only
             20 Protected Material(as defined above), but also(1)any information copied or
             21 extracted from Protected Material;(2)all copies, excerpts, summaries, or
             22 compilations ofProtected Material; and(3)any testimony, conversations, or
             23 presentations by Parties or their Counsel that might reveal Protected Material.
             24         Any use ofProtected Material at tria,I shall be governed by the orders ofthe
             25 trial judge. This Order does not govern the use ofProtected Material at trial.
             26         4.    DURATION
             27         Once a case proceeds to trial, information that was designated as
             28 CONFIDENTIAL or maintained pursuant to this protective order used or introduced
                                                  5
                                              ST'IPULAI'ED PROTECTTVE ORDER
        Case 2:]~~-cv-08205-RGK-JEM Document 19 Filed 10/18/18 Page 6 of 15 Page ID #:111



              1 as an exhibit at trial becomes public and will be presumptively available to $11
              2 members ofthe public,.including the press, unless compelling reasons supported by
              3 specific factual findings to proceed otherwise are made to the trialjudge in advance
              4 ofthe trial. See Kamakana,447 F.3d at 1180-81 (distinguishing "good cause"
              5 showing for sealing documents produced in discovery from "compelling reasons"
              6 standard when merits-related documents are part ofcourt record). Accordingly,the
              7 terms ofthis protective'order do not extend beyond the commencement ofthe trial.
              8        5.     DESIGNATING PROTECTED MATERIAL
              9        5.1    Exercise ofRestraint and Care in Desi~g Material fox Protection.
            10         Each Party or Non-Party that designates information or items for protection
        ~ 11 under this Order must take care to limit any such designation to specific material
J
    g       12 that qualifies under the appropriate standards. The Designati~rig Party must designate
    ~   M                          '

            13 for protection only those parts of material, documents,items or oral or written
~ ~         14 communications that qualify so that other portions ofthe material, documents, items
~~          15 or communications for which protection is not warranted are not swept unjustifiably
'
i g ~ ~ 16 within the ambit ofthis Oirder.
~0~ ~ 17               Mass,indiscriminate or routinized designations are prohibited. Designations
            18 that are shown to be clearly unjustified or that have been made for an improper
            19 purpose (e.g., to unnecessarily encumber the case development process or to impose
            20 unnecessary expenses and burdens on other parties) may expose the Designating
            21 Party to sanctions.
            22         Ifit comes to a Designating Party's attention that information or items that it
            23 designated for protection do not qualify for protection, that Designating Party must
            24 promptly notify all other Parties that it is withdrawing the inapplicable designation.
            25         5.2   Manner and Timing ofDesignations. Except as otherwise provided in
            26 this Order(see, e.g., second paragraph ofsection 5.2{a) below), or as otherwise
            27 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
            28 under thus Order must be clearly so designated before the material is disclosed or
                                                        6
                                            STIPULATED PROTECTIVE ORDER
        Case 2:~p-cv-08205-RGK-JEM Document 19 Filed 10/18/18 Page 7 of 15 Page ID #:112



             1 produced.
             2         Designation~in conformity with this Order requires:
             3        (a)    for information in documentary,form (e.g., paper or electronic
             4 documents, but excluding transcripts of depositions or other pretrial or trial
             5 proceedings),that the Producing Party affix at a minimum,the legend
            6 "CONFIDENTIAL"{hereinafter"CONFIDENTIAI,legend"), to each page that
             7 contains protected material. If only a portion ofthe material on a page qualifies for
            8 protection, the Producing Party also must clearly identify the protected portions)
            9 (e.g., by making appropriate markings in the margins).
           10          A Party or Non-Party that makes original documents available for inspection
~       ~ 11 need not designate them for protection until after the inspecting Party has indicated
    g      12 which documents it would like copied and produced. During the inspection and

,~ y .~ ~ 13 before the desi8manon~ all ofthe material made available for insPaction shall be
 ~ .~
~ ~ ~ • 14 deemed "CONFIDENTIAL." After the inspecting Pariy has identified the
   ~ ~ 15 documents it wants copied and produced,the Producing Party must deterniine which
 ~ ~~
'~ ~ m 16 documents, or portions thereof, qualify for protection under this Order. Then, before
 ~0 ~ ~ 17 Producing the sP~ified documents the Producin~ P~Y must affix the
,~
        18 "CONFIDENTIAL legend" fo each page that contains Protected Material. If only a
           19 portion ofthe material on a page qualifies for protection,the Producing Party also
           20 must clearly identify the protected portions)(e.g., by making appropriate markings
           21 in the margins).
           22        (b)     for testimony given in depositions that the Designating Party identifies
           23 the Disclosure or Discovery Material on the record, before the close ofthe
           24 deposition all protected testimony.
           25        (c)    for information produced in some form other than documentary and for
           26 any other tangible items,that the Producing Party affix in a prominent place on the
           27 exterior oft.Yie container or containers in which the information is stored the legend
           28 "CONFIDENTIAL."Ifonly a portion or portions ofthe information warrants
                                                 7
                                            ST~ULA'I~D PROTECTIVE QRDER
     Case 2:]~p-cv-08205-RGK-JEM Document 19 Filed 10/18/18 Page 8 of 15 Page ID #:113



             1 protection,the Producing Party,to the extent practicable, shall identify the protected
             2 portion(s).
             3         5.3    Inadvertent Failures to Designate. Iftimely corrected, an inadvertent
             4 failure to designate qualified information or items does not, standing alone, waive
             5 the Designating Party's right to secure protection under this Order for such material.
             6 Upon timely correction of a designation, the Receiving Party must make reasonable
             7 efforts to assure that the material is treated in accordance with the provisions ofthis
             8 Order.
             9         6.     CHALLENGING CONFIDENTLALITY DESIGNATIONS
            10        6.1     Timinsz of Challenges. Any Party or Non-Party may challenge
            11 a designation of confidentiality at any time that is consistent with the Court's
~8
~ ^~ 12 Scheduling Order.
~     ~     13        6.2    Meet aad Confer. The Challenging Party shall initiate the dispute
ors ` "
      •     14 resolution process under Local Rule 37-1 et seq.
 v ~
~ ~ ~,     15         6.3    Joint Stip~}lation. Any challenge submitted to the Court shall be via a
'
i ~ ~ ~3   16 ~joint stipulation pursuant to Local Rule 37-2.
      M

~0   ~ 17             6.4    The burden of persuasion in any such challenge pmceeding sha11 be on
           18 the Designating Party. Frivolous challenges, and those made for an improper .
           19 purpose (e.~., to hazass or impose unnecessary expenses and burdens on other
           20 parties) may expose the Challenging Party to sanctions. Unless~the Designating
           21 Party has waived ar withdrawn the confidentiality~designation, all parties shall
           22 continue to afford the material in question the level ofprotection.to which it is
           23 entitled under the Producing Party's designation until the Court rules on the
           24 challenge.
           25         7.     ACCESS TO AND USE 4F PROTECTED MATERIAL
           26         7.1    Basic Principles. A Receiving Party may use Protected Material that is
           27 disclosed or produced by another Party or by a Non-Party in connection with this
           28 Action only for prosecuting, defending or attempting to settle this Action. Such

                                            STIPULATED PROTECTIVE ORDER
      Case 2:~p-cv-08205-RGK-JEM Document 19 Filed 10/18J18 Page 9 of 15 Page ID #:114



            1 ~~ Protected Material may be disclosed only to the categories ofpersons and under the
            2 conditions described in this Order. When the Action has been terminated, a
            3 Receiving Party must comply,with the provisions ofsection 13 below {FINAL
            4 DISPOSITION.
            5        Protected N~aterial must be stored and maintained by a Receiving Party at a
            6 location and in a sEcure manner that ensures that access is limited to the persons
            7 authorized under this Order.
            8        7.2    Disclosure of"CONFIDENTIAL"Information or Items. Unless
            9 otherwise ordered,by the court ox pernutted in writing by the Designating Party, a
           l.0 Receiving Party may disclose any information or item designated
~      ~ 11 "CONFIDENTIAL" only to:
     ~ ~ 12          (a)    the Receiving Party's Outside Counsel ofRecord in this Action, as well
    ~g W 13 as employees ofsaid Outside Counsel ofRecord to whom it is reasonably necessary
     ~ • 14 to disclose the information for this Action;
~~         x5       (b)     the officers, directors, and employees(including House Counsel} ofthe
    ~ ~ ~ 16 Receiving Pt~rty to whom disclosure is reasonably necessary for this Action;
         . 17       (c)    Experts(as defined in this Order)ofthe Receivi~n~g Party to whom
          18 disclosure is reasonably necessary for this Action and who have signed the
          19 "Acknowledgment and Agreement to Be Bound"(Exhibit A);
          24        (d)    the court and its personnel;
          21        (e)    court reporters and their staff;
          2Z        (£}    professional jtuy or trial consultants, mock jurors, and Professional
          23 Vendors to whomdisclosure is reasonably necessary for this Action and who have
          24 signed the "Acknowledgment and Agreement to Be Bound"(Exhibit A);
          25        (g}    the author or recipient ofa document containing the information or a
          26 custodian or other person who otherwise possessed or knew the information;
          27        (h)    during their depositions, witnesses, and attorneys for witnesses, in the
          28 Action to whom disclosure is reasonably necessary provided:(I)the deposing party
                                                     9
                                          STIPULATED PROTECTIVE ORDER
     Case 2:1 -cv-08205-RGK-JEM Document 19 Filed 10/18/18 Page 10 of 15 Page ID #:115



            1 requests that the witness sign the form attached as Exhibit 1 hereto; and(2)they will
            2 not be permitted to keep any confidential information unless they sign the
            3 "Acknowledgment and Agreement to Be Bound"(Exhibit A), unless otherwise
            4 agreed by the Designating,Party or ordered by the court. Pages oftranscribed
            5 deposition testimony or exhibits to depositions that reveal Protected Material may
           6 be separately bound by the court reporter and may not be disclosed to anyone except
           7 as permitted under this Stipulated Protective Order; and any mediator ox settlement
           8 officer, and then supporting personnel, mutually agreed upon by any ofthe parties
           9 engaged in settlement discussions.
          101        8.     PRQTEC~'ED MATERIAL SUBPOENAED OR ORDERED
          1l.               PRODUCED IN OTHER LITIGATION
  8 ~
~'~°°~ 12        Ifa Party is served with a subpoena or a court order issued in other litigation
~ ~~ 13 ~ that compels disclosure ofany information or items designated in this Action as
~ -~
c ~' 14 "CONFIDENTIA.L," that Party must:
~a
          15        (a)     promptly notify in writing the Designating Party. Such notification
~ ~4
~    ~~
          16 ~ shall include a copy ofthe subpoena or court order,
~~             (b) promptly notify in writing the party who caused the subpoena or order
~ ~ 17
    18 ~ to issue in the other litigation that some.or all ofthe material covered by the
          19 subpoena or order is subject to this Protective Order. Such notification shall include
          20 a copy ofthis Stipulated Protective Order; and
          21        (c)     cooperate with respect to all reasonable procedures sought to be
          22 ! pursued by the Designating Party whose Protected Material may be affected.
          23        (d)    Ifthe Designating Party timely seeks a protective order, the Party
          24 served with the subpoena or court order sha11 not produce any information
          25 designated in this action as"CONFIDENTIAL" before a determination by the court
          26 from which the subpoena or order issued, unless the Party has obtained the
          27 Designating Party's permission. The Designating Party shall bear the burden and
          28 expense of seelcin~ protection in that court ofits confidential material and nothing in
                                                        ZO
                                          STIPULATED PROTECTIVE ORDER
      Case 2:1A-cv-08205-RGK-JEM Document 19 Filed 10/18/18 Page 11 of 15 Page tD #:116



             1 these provisions should be construed as authorizing or encouraging a Receiving
             2 Party in this Action to disobey a lawful directive from another court.
             3        9.     ANON-PARTY'S PROTECTED MATERIAL SOUGHT TO BE
             4               PRODUCED IN THIS LITIGATION
             5       (a)     The terms ofthis Order are applicable to information produced by a
            6 Non-Party in this Action and designated as "C~NFIDEN'TIAL." Such information
             7 produced by Non-Parties in connection with this litigation is protected by the
            8 remedies and relief provided by this Order. Nothing in these provisions should be
            9 construed as prohibiting allon-Party from seeking additional protections.
           10         (b)    In the event that a Party is required, by a-valid discovery request,to
       ~, 11 ~ produce a Non-Party's confidential information in its possession, and the Party is
J,g    M
       ~
           12 subject to an agreement with the Non-Parry not to produce the Non-Party's
  ~ ~ 13 ~ confidential information,then the Party shall:
~ ~~~
~ ~     14                      promptly notify m wrrtu~,g the Requesting Party and the Non-

~ ~<
  ~     15 ~ Party that some or alI ofthe information requested is subject to a confidentiality
~
~
~~
    ~~
     N  16 agreement with allon-Party;
     ch
       c
           17               ii    .promptly provide the Non-Party with a copy ofthe Stipulated
           18 ~ Protective Order in this Action,the relevant discovery request(s), and a reasonably
           19 specific description ofthe information requested; and
           20               iii    make the information requested available for inspection by the
           21 Non-Party, ifrequested.
           22        (c)    Ifthe Non-Party fails to seek a protective order.from this court within
           23 14 days ofreceiving the notice and accompanying information,the Receiving Party
           24 may produce the Non-Party's confidential information responsive to the discovery
           25 request. Ifthe Non-Party timely seeks a protective order, the Receiving Party shall
           26 not produce any'
                             information
                              n ffi      in its possession or control that is subject to the
           27 confidentiality agreement with the Non-Party before a determination by the court.
           28 Absent a court order to the contrary,the Non-Party shall bear the burden and
                                                       11
                                           STIPULATED PROTECTIVE ORDER
         Case 2:1~-cv-08205-RGK-JEM Document 19 Filed 10/18/18 Page 12 of 15 Page ID #:117



                1 expense ofseeking protection in this court ofits Protected Material.
                2        10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
               3         Ifa Receiving Party learns that, by inadvertence or otherwise, it has disclosed
               4 Protected Material to any person or in any circumstance not authorized under this
               5 Stipulated Protective Order,the Receiving Party must immediately(a)notify in
               6 writing the Designating Party ofthe unauthorized disclosures,(b)use its best efforts
               7 to retrieve all unauthorized copies ofthe Protected Material,(c)inform the person or
               8 persons to whom unauthorized disclosures were made of all the terms ofthis Order,
               9 and(d)request such person or persons to execute the "Acknowledgment and
              10 Agreement to Be Bound" that is attached hereto as Exhibit A.
a             ~1         11.     INADVERTENT PR4DUC'TION OF PRNILEGED OR
J
. g
          M

          ~, 12                  OTI~RWISE PROTECTED MATERIAL
~~j       M
              l.3        When a Producing Party dives notice to Receiving Parties that certain
~         ~
c     ~'      14' inadvertently produced~material is subject to a claim of privilege or other protection,
     ~ -
~~
              15 the obligations ofthe Receiving Parties are those set forth in Federal Rule of Civil
~ ~~~, 16 Procedure 26(b)(S~B). This provision is not intended to modify whatever procedure
  ~j M


~•
     ~    e
              17 may be established in an e-discovery order that provides for production without
              18 prior privilege review. Pursuant to Federal Rule ofEvidence 502(d)and (e), insofar
              19 as the parties reach an agreement on the effect ofdisclosure ofa communication or
              20 information covered by the attorney-client privilege or work product protection, the
              21 parties may incorporate their agreement in the sripulated protective order submitted
              22 to the court.
              23         12.     MISCELLANEOUS
              24         12.1 Right to Further Relief. Nothing in this Order abridges the right ofany
              25 person to seek its modification by the Court in the future.
              26         12.2 Right to Assert Other Objections. By stipulating to the entry ofthis
              27 Protective Order, no Party waives any right it otherwise would have to object to
              28 disclosing or producing any information or item on any ground not addressed in this
                                                         12
                                              STIPULATED PROTECTIVE ORDER
      Case 2:]~'r-cv-08205-RGK-JEM Document 19 Filed 10/18/18 Page 13 of 15 Page ID #:118



              1 Stipulated Protective Order. Similazly, no Party waives any right to object on any
              2 ground to use in evidence ofany of the material covered by this Protective Order.
             3         12.3 Filing Protected Material. A Party that seeks to file under seal any
             4 ~~ Protected Material must comply with Local Civil Rule 79-5. Protected Material may
             5 ~~ only be filed under seal pursuant to a court order authorizing the sealing ofthe
             6 specific Protected Material at issue. Ifa Party's request to file Protected Material
             7 under seal is denied by the court, then the Receiving Party may file the information
             8 ~ in the public record unless otherwise instructed by the court.
             9         13.   FINAL DISPOSITION
            10'~       After the final disposition of this Action, as defined in paragraph 4, within 60
 J     ~ 11 days of a written request by the Designating Party, each Receiving Party must return
 J
    ~,~     12' all Protected Material to the Producing Party or destroy such material. As used in this
  ~~ N
~'~°""      13 subdivision, "all Protected Material" includes all copies, abstracts, compilations,
    ~~
~ ~~•       14 summaries, and any other format reproducing or capturing any of the Protected
 ~~
~~          15 Material. Whether the Protected Material is returned or destroyed,the Receiving Party
'
i g .~~'t   16 must submit a written certification to the Producing Party(and,ifnot the same person
~0~ ~ 17 or entity, to the Designating Party) by the 60 day deadline that (I) identifies (by
            18 category, where appropriate)all the Protected Material that was returned or destroyed
            19 and (2) affums that the Receiving Party has not retained any copies, abstracts,
            20 compilations, summaries or any other format reproducing or capturing any of the
            21 Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
            22 archival copy of all pleadings, motion papers, trial, deposition, and heazing
            23 transcripts, legal memoranda, correspondence, deposition and trial exhibits,. expert
            24 reports, attorney work product, and consultant and expert work product, even ifsuch
            25 materials contain Protected Material. Any such archival copies that contain or
            26 constitute Protected Material remain subject to this Protective Order as set forth in
            27 Section 4(DURATIOl~.
            28 ///
                                                          13
                                            STIPULATED PRO'T'ECTIVE ORDER
Case 2:17-cv-08205-RGK-JEM Document 19 Filed 10/18/18 Page 14 of 15 Page ID #:119




                fl         14.        V 1OLATION
                2          Any violation of this Order may be punished by appropriate measures,
                3 including, without limitation, contempt proceedings and/or monetary sanctions.
                4          IT IS SO STIPULATED,THROUGH COUNSEL 4F RECORD.
                5

                      f
                6 UATCD: ~~                 ~,~,2018        LEIGH LAW GROUP,P.C.
                7
                8
                                                            By:
                9
                                                              and . Leis~h
               ld                                                . Jambeck
a    --                                                     Damien T. Troutman
     ~, 11                                                  Attorneys For Plaintiff, N.A., a minor, by and
JS   C
  ~ ~~ 12                                                   through I~er guardians ad litem, MARK and
  ~ ~~                                                      CHRISTINA ABBOTT
~ ~~s~ 13
     ~     A
     S    `L

c ~~' 14 DATED: August~,2018                                FAGEN FR(EDMAN & FULFROST,LLP
E ~~~
~ ~~~ 15
        l6
         J N



~a                                                          By:
~         3 17                                              Lynn Beekman
            18                                              David Obrand
               19 ~                                         Attoireys for Defendants, CONEJ~ VALLEY
                                                            iJNIF1ED SC1i00L DISTRICT,JEFF
               20                                           RICKERT,and LISA LAMONTAGNE
               ~l
                      FOR GOOD CAUSE SHOWN,1T IS SO ORDERED
               22
               23
               24 DATED: wL'~                   1    ~l
                                                    T--
               23
               26
                      ~~                ~
               27                -~                 .•
               28
                                                                14
                                                    STIPULATED PROTECTIV(i ORDER
       Case 2:1 -cv-08205-RGK-JEM Document 19 Filed 10/18/18 Page 15 of 15 Page ID #:120



              1                                           EI~IIi~BIT A
             2                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
             3              I,                             (print or type full name],of
             4                                                           [print or type full address],
             S declare under penalty ofperjury that I have read in its entirety and understand the
                   Stipulated Protective Oirder that was issued by the United States District Court for
                  the Central District of California on            [date] in the case ofN.A. et al. v.
                  Conejo Palley Unified School District, et al., Case No, 4:17-cv-06129-
                  KAW.Iagree to comply with and to be bound by all the terms ofthis Stipulated
            10 Protective Order and I understand and acknowledge that failure to so comply could
            11 expose me to sanctions and punishment in the nature ofcontempt. I solemrily
 _8
            12' promise that I will not disclose in any manner any information or item that is subject
~~~         13 to this Stipulated Protective Order to any person or entity except in strict compliance
~~ W ~ 14 w
          with the provisions ofthis Order. I further agree to submit to the ~urisdichon ofthe
E~ ~        15 United States District Court for the Central District of California for enforcing the
,~ y
~~
       ~~   16 terms ofthis Stipulated Protective Order,even ifsuch enforcement proceedings
            17 occur after termination ofthis action.
            18             I hereby appoint [print or type full name]of
            19                                 [print or type full address and telephone number]as my
            20 California agent for service of process in connection with this action or any
            21 proceedings related to enforcement ofthis Stipulated Protective Order.
            22 Date:
            23 City and State where sworn and Signed:
            24
            25 Name:
                                                               Signature:
            26
                  ~so-~o6r~ioa6o.~
            27
            28
                                                             15
                                               STIPULATED PROTECTIVE ORDER
                                                                                       EXHIBIT A
